DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,075,542 B2 (hereinafter “Wan”). 
16/988,709 (present application)
Claim 1
US11,075,542 B2 (Wan)
Claim 8
A device to-be-charged, comprising: 
a wireless receiving circuit configured to receive a wireless charging signal to charge a battery; a charging management circuit configured to perform constant voltage control and/or constant current control on charging of the battery; and a step-down circuit configured to decrease an output voltage of the wireless receiving circuit or an output voltage of the charging management circuit.
A device to-be-charged, comprising: 
a battery; a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging apparatus and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit; a step-down circuit, configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery; . . . and a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery . . .

Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of Wan includes each and every limitation of claim 1. It should be noted that “an electromagnetic signal” claimed in claim 8 of the Wan is well known as inherently being a subset of a wireless signal, thus, claim 8 of Wan discloses “a wireless signal”. Further  it would be obvious to one of ordinary skill in the art to interpret “a converting circuit” of Wan is interpreted to be “a charging management circuit” as recited in claim 1 of the present application since each performs the same function of constant voltage control and/or constant current control to charge the battery.
16/988,709 (present application)
Claim 3
US11,075,542 B2 (Wan)
Claim 8
The device-to-be charged of claim 1, wherein the charging management circuit is configured to convert at least one of the output voltage and an output current thereof into at least one of a charging voltage and a charging current currently required by the battery.
A device to-be-charged, comprising: . . . a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery. . ..

Regarding claim 3, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of Wan includes each and every limitation of claim 3. It should be noted that “an electromagnetic signal” claimed in claim 8 of the Wan is well known as inherently being a subset of a wireless signal, thus, claim 8 of Wan discloses “a wireless signal”. Further, it would be obvious to one of ordinary skill in the art to interpret “a converting circuit” of Wan is interpreted to be “a charging management circuit” as recited in claim 1 of the present application since each performs the same function of constant voltage control and/or constant current control to charge the battery. Further, the action of “conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit  to charge the battery” is controlling the output current/voltage such that it is converted into a current or voltage for charging the battery, as is required by claim 3 of the present application. Thus, Wan discloses “convert at least one of the output voltage and an output current thereof into at least one of a charging voltage and a charging current currently required by the battery”.
16/988,709 (present application)
Claims 5 and 6
US11,075,542 B2 (Wan)
Claim 8
The device to-be-charged of claim 1, wherein the step-down circuit has an input end electrically coupled with an output end of the wireless receiving circuit, and the step-down circuit is configured to decrease the output voltage of the wireless receiving circuit to obtain a decreased voltage; and wherein the charging management circuit has an input end electrically coupled with an -18-output end of the step-down circuit and has an output end electrically coupled with the battery, and the charging management circuit is configured to perform constant voltage control and/or constant current control on charging of the battery according to the decreased voltage.
A device to-be-charged, comprising:  . . . a step-down circuit, configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery;. . . a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery,

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of Wan includes each and every limitation of claims 5 and 6. 
Regarding claim 5, it would be obvious to one of ordinary skill to consider that converting circuit – or charging management circuit – has an input end electrically coupled with the output end of the step-down circuit since the step-down circuit receives the output voltage from the wireless receiving circuit, it follows that the converting circuit input would be the output from the step-down circuit. Further, as the converting circuit of Wan converts the voltage/current to a charging current/voltage for the battery, it would be obvious to one of ordinary skill in the art that the converting circuit would perform charging on the battery.
Regarding claim 6, it would be obvious to one of ordinary skill in the art that, due to the very nature of a step-down circuit, the step-down circuit decreases the voltage that is received by the converting circuit – or charging management circuit.  

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,075,542 B2.
16/988709 (present application)
Claim 14
US 11,075,542 B2 (Wan)
Claim 17
A charging control method, comprising: receiving, with a wireless receiving circuit, a wireless charging signal to charge a battery; performing, with a charging management circuit, constant voltage control and/or constant current control on charging of the battery; and decreasing, with a step-down circuit, an output voltage of the wireless receiving circuit or an output voltage of the charging management circuit.
A method for wireless charging, being applicable to a device to-be-charged, the method comprising: receiving, with a wireless receiving circuit, an electromagnetic signal from a wireless charging apparatus . . . ; receiving, with a step-down circuit, the output voltage of the wireless receiving circuit and decreasing the output voltage of the wireless receiving circuit to charge a battery of the device to-be-charged . . .; and at least one of: adjusting, according to the output voltage of the step-down circuit fed back by the device to-be-charged . . . , the output voltage of the voltage converting circuit to a first voltage. . . .

Regarding claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of Wan includes each and every limitation of claim 1. It should be noted that “an electromagnetic signal” claimed in claim 8 of the Wan is well known as inherently being a subset of a wireless signal, thus, claim 8 of Wan discloses “a wireless signal”. Further,  it would be obvious to one of ordinary skill in the art to interpret “a converting circuit” of Wan is interpreted to be “a charging management circuit” as recited in claim 1 of the present application since each performs the same function of constant voltage control and/or constant current control to charge the battery. Further, Wan claims “adjusting, according to the output voltage of the step-down circuit fed back by the device to-be-charged . . . , the output voltage of the voltage converting circuit to a first voltage”. 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Otsu et al. JP2017041967A.

16/988,709 (present application)
Claim 2
US11,075,542 B2 (Wan)
Claim 8
The device to-be-charged of claim 1, wherein the charging management circuit has an input end electrically coupled with an output end of the wireless receiving circuit, and the charging management circuit is configured to perform constant voltage control and/or constant current control on charging of the battery according to the output voltage of the wireless receiving circuit; and 
wherein the step-down circuit has an input end electrically coupled with an output end of the charging management circuit and has an output end electrically coupled with the battery, and the step-down circuit is configured to decrease the output voltage of the charging management circuit and apply a decreased voltage to the battery for charging.
A device to-be-charged, comprising:  
. . . a step-down circuit, configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery  . . . a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery. . .

Regarding claim 2, Wan is silent as to the step-down circuit having an input end electrically coupled with an output end of the charging management circuit and has an output end electrically coupled with the battery, and the step-down circuit is configured to decrease the output voltage of the charging management circuit and apply a decreased voltage to the battery for charging.
The embodiment described above in Endo is silent as to the step down circuit having an input end electrically coupled with an output end of the charging management circuit.
However, it has been established that the rearrangement of parts is an obvious matter of design choice. The arrangement of the step down circuit before or after the charging management circuit does not modify the operation of the device (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C)).
Regardless, this feature is taught by Otsu which discloses a control unit (ECU) that controls the power conversion unit (VCU) – or a step-down circuit (Otsu; FIGS. 1-4; last paragraph on page 6 and continued on page 7). Thus, Otsu teaches a step down circuit that has an input end electrically coupled with an output end of a control unit that controls the charging. It is further shown that the power conversion unit (VCU) is connected to a battery (BATs1) (Otsu; FIGS. 1-4).
It would be obvious to one of ordinary skill in the art to apply the arrangement of the step down converter and the controller of Otsu to Endo in order to efficiently charge the charge object and reduce energy loss (Otsu; page 10 – first two fully paragraphs).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo US2014/0239889A1 and Otsu et al. JP2017041967A.
Regarding claim 4, the claims of Wan are silent as to the charging management circuit and the wireless device being integrated into one wireless charging chip.
Endo discloses both the reception unit (PRB) and the charge control unit (CCR) are included in the reception unit (PRB) which is configured as a semiconductor integrated circuit device (FIG. 6; ¶115), thus discloses that they are integrated into one wireless charging chip.
It would be obvious to include the wireless receiving circuit and the converting circuit claimed in claim 8 of Wan onto the integrated circuit of Endo to provide connection between the elements and provide a space saving design.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Hiraguchi et al. US20140147157A1.
Regarding claim 7, Wan does not explicitly claim the input voltage of the charging management circuit being higher than the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Wan in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claims 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo US2014/0239889A1 and Hiraguchi et al. US20140147157A1.
Regarding claim 8, the claims of Wan do not explicitly disclose a voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit is smaller than a voltage difference between an input voltage of the step-down circuit and the output voltage of the step-down circuit.
Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). 
It would be obvious to one of ordinary skill in the art to apply Endo to Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).
Endo is silent as to the voltage difference between the input voltage of the charging management circuit and the output of the charging management circuit is smaller than the difference of the step-down circuit.
It is well known in the art that a drop voltage due to impedance through a circuit is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Endo teaches a 1:3 ratio and Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Wan in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 10, the claims of Wan do not explicitly disclose the step-down circuit having a higher step-down conversion efficiency than the charging management circuit.
Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). Thus, Endo teaches the 1:3 ratio.
Endo is silent as to the step-down circuit having a higher step-down conversion efficiency than the charging management circuit. 
It would be obvious to one of ordinary skill in the art to apply Endo to Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).
It is well known in the art that a drop voltage is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Endo teaches a 1:3 ratio and Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi and Endo to Wan in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claims 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Liu et al CN103107584A.
Regarding claim 9, the claims of Wan do not explicitly disclose a communication control circuit configured to perform wireless communication with a wireless charging apparatus according to the voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit, to instruct the wireless charging apparatus to adjust the wireless charging signal to decrease the voltage difference of the charging management circuit.
Liu discloses a communication unit 205 enables communication with the receiver module 40 which is wirelessly connected and detects and controls – or instructs –modulation in the voltage signal, including adjustment in the charging voltage size – or a voltage difference, stop charging and the charging current that square-wave signal is produced (Liu; page 7 – last full paragraph and page 8 – last full paragraph). Because the communication unit 205 can control the whole charging process it is capable of adjust ting the wireless charging signal to decrease the voltage difference in order to prevent charging abnormalities from occurring. 
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Wan to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).
Regarding claim 12, as discussed in claim 1, the claims of Wan teaches converting circuit – or a charging management circuit – that is supplied a direct voltage from a constant voltage.
The claims of Wan do not explicitly disclose charging the battery by one of sampling at least one of an output voltage and an output current of the charging management circuit; and sampling at least one of a charging voltage and charging current applied to the battery. 
Liu teaches that a central processing unit – or charging management circuit – passes through the current/voltage value of a current/voltage sampling unit (Liu; page 8 – second to last full paragraph), thus sampling at least one of a charging voltage and charging current applied to the battery.
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Wan to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).

Claims 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo US2014/0239889A1. 
Regarding claim 11, the claims of Wan do not explicitly disclose a ratio of the output voltage of the step-down circuit to the input voltage of the step-down circuit is 1:2, 1:3, 2:3, or 1:4. 
Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). Thus, Endo teaches the 1:3 ratio.
It would be obvious to one of ordinary skill in the art to apply the device-to-be-charged of Endo to the device-to-be-charged of Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).
Regarding claim 13, Wan, in claim 8, claims “a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging apparatus”. Because a receiving coil is a well-known wireless receiving circuit, a person of ordinary skill in the art would use a receiving coil to receive the wireless charging signal. 
The claims of Wan do not explicitly disclose a shaping circuit configured to convert the alternating current into at least one of the output voltage and an output current of the wireless receiving circuit. 
Endo includes a rectifying unit (REC) – which changes the frequency of the current, thus changing the shape - that converts the alternating signal generated by the reception coil (PRC) to a direct voltage that is outputted to the voltage step-down unit (CON) (Endo; ¶47).
It would be obvious to one of ordinary skill in the art to apply the device-to-be-charged of Endo to the device-to-be-charged of Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo, Otsu and Hiraguchi.
Regarding claim 15, the claims of Wan do not explicitly disclose the charging management circuit has an input end electrically coupled with an output end of the wireless receiving circuit, and the step-down circuit has an input end electrically coupled with an output end of the charging management circuit and has an output end electrically coupled with the battery; wherein performing constant voltage control and/or constant current control on charging of the battery comprises performing constant voltage control and/or constant current control on charging of the battery according to the output voltage of the wireless receiving circuit; wherein decreasing the output voltage of the wireless receiving circuit or the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit; and wherein the method further comprises applying a decreased voltage to the battery for charging.
Endo discloses that the input end of the charge control unit (CCR) is electrically connected with the output end of the reception unit (PRB) (FIG. 6). Under the broadest reasonable interpretation, an electrical connection is not required to be direct. Thus, although there is intervening circuitry in Endo, there remains an electrical connection (Endo; ¶48).
Further Endo discloses that the DC/DC converter (CONb) has an output end electrically connected with the battery (BAT) where the voltage is stepped down and output to the battery, decreasing the voltage to the battery for charging.
The charge control unit (CCR) controls charging of the battery (BAT) (Endo; ¶48).
It would be obvious to one of ordinary skill in the art to apply Endo to Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).
The embodiment described above in Endo is silent as to the step down circuit having an input end electrically coupled with an output end of the charging management circuit and decreasing the output voltage of the wireless receiving circuit or the input voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit.
However, it has been established that the rearrangement of parts is an obvious matter of design choice. The arrangement of the step down circuit before or after the charging management circuit does not modify the operation of the device (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C)).
Regardless, this feature is taught by Otsu which discloses a control unit (ECU) that controls the power conversion unit (VCU) – or a step-down circuit (Otsu; FIGS. 1-4; last paragraph on page 6 and continued on page 7). Thus, Otsu teaches a step down circuit that has an input end electrically coupled with an output end of a control unit that controls the charging. It is further shown that the power conversion unit (VCU) is connected to a battery (BATs1) (Otsu; FIGS. 1-4).
It would be obvious to one of ordinary skill in the art to apply the arrangement of the step down converter and the controller of Otsu to Endo in order to efficiently charge the charge object and reduce energy loss (Otsu; page 10 – first two fully paragraphs).
Otsu is silent as to decreasing the output voltage of the wireless receiving circuit or the input voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo and Hiraguchi.
16/988709 (present application)
Claim 16
US 11,075,542 B2 (Wan)
Claim 17
The method of claim 14, wherein the step-down circuit has an input end electrically coupled with an output end of the wireless receiving circuit, and the charging management circuit has an input end electrically coupled with an output end of the step-down circuit and has an output end electrically coupled with the battery; wherein decreasing the output voltage of the wireless receiving circuit or the output voltage of the charging management circuit comprises decreasing the output voltage of the wireless receiving circuit to obtain a decreased voltage; wherein performing constant voltage control and/or constant current control on charging of the battery comprises performing constant voltage control and/or constant current control on charging of the battery according to the decreased voltage.
A method for wireless charging, being applicable to a device to-be-charged, the method comprising:
receiving, with a wireless receiving circuit, an electromagnetic signal from a wireless charging apparatus and converting the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit;
receiving, with a step-down circuit, the output voltage of the wireless receiving circuit and decreasing the output voltage of the wireless receiving circuit to charge a battery of the device to-be-charged . . . and
at least one of:
adjusting, according to the output voltage of the step-down circuit fed back by the device to-be-charged and a correspondence relationship between voltage differences and charging efficiencies, the output voltage of the voltage converting circuit to a first voltage . . .


Regarding claim 16, the claims of Wan do not explicitly disclose an output end of the charging management circuit being connected to a battery, and performing constant voltage control and/or constant current control on charging of the battery comprises performing constant voltage control and/or constant current control on charging of the battery according to the decreased voltage. 
Endo teaches that the charge control unit (CCR) has an input end electrically coupled to an output end of the DC/DC converter (CONb). The output end of the charge control unit (CCR) is electrically connected to the battery (BAT) (FIG. 6). The charge control unit (CCR) controls charging of the battery (BAT) (¶48).
It would be obvious to one of ordinary skill in the art to apply Endo to Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).
Endo does not explicitly disclose decreasing the output voltage of the wireless receiving circuit or the output voltage of the charging management circuit comprises decreasing the output voltage of the wireless receiving circuit to obtain a decreased voltage.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Hiraguchi.
Regarding claim 17, the claims of Wan do not explicitly disclose the input voltage of the charging management circuit being higher than the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
16/988709 (present application)
Claim 18
US 11,075,542 B2 (Wan)
Claim 17
The method of claim 14, wherein a voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit is smaller than a voltage difference between an input voltage of the step-down circuit and the output voltage of the step-down circuit.
A method for wireless charging, being applicable to a device to-be-charged, the method comprising . . .
communicating with the wireless charging apparatus according to at least one of the output voltage and the output current of the step-down circuit detected, whereby the wireless charging apparatus adjusts a transmission power of the electromagnetic signal to make a voltage difference between an input voltage of the step-down circuit and the output voltage of the step-down circuit meet a preset condition . . .

Regarding claim 18, the claims of Wan is silent as to a voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit is smaller.
The claims of Wan do not explicitly disclose the voltage difference between the input voltage of the charging management circuit and the output of the charging management circuit is smaller than the difference of the step-down circuit.
It is well known in the art that a drop voltage due to impedance through a circuit is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Wan in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claims 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Liu et al CN103107584A.
16/988709 (present application)
Claim 19
US 11,075,542 B2 (Wan)
Claim 17
The method of claim 14, further comprising performing wireless communication with a wireless charging apparatus according to the voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit, to instruct the wireless charging apparatus to adjust the wireless charging signal to decrease the voltage difference of the charging management circuit.
A method for wireless charging, being applicable to a device to-be-charged, the method comprising . . .
communicating with the wireless charging apparatus according to at least one of the output voltage and the output current of the step-down circuit detected, whereby the wireless charging apparatus adjusts a transmission power of the electromagnetic signal to make a voltage difference between an input voltage of the step-down circuit and the output voltage of the step-down circuit meet a preset condition; and
at least one of:
adjusting, according to the output voltage of the step-down circuit fed back by the device to-be-charged and a correspondence relationship between voltage differences and charging efficiencies, the output voltage of the voltage converting circuit to a first voltage . . .

Regarding claim 19, the claims of Wan do not explicitly disclose the voltage difference being in the charging management circuit and the wireless charging apparatus adjusting the wireless charging signal to decrease the voltage difference of the charging management circuit. 
Liu discloses a communication unit 205 enables communication with the receiver module 40 which is wirelessly connected and detects and controls – or instructs –modulation in the voltage signal, including adjustment in the charging voltage size – or a voltage difference, stop charging and the charging current that square-wave signal is produced (Liu; page 7 – last full paragraph and page 8 – last full paragraph). Because the communication unit 205 can control the whole charging process it is capable of adjust ting the wireless charging signal to decrease the voltage difference in order to prevent charging abnormalities from occurring. 
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Wan to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,075,542 B2 (hereinafter Wan) in view of Endo US2014/0239889A1.
Regarding claim 20, the claims of Wan do not explicitly disclose receiving, with the wireless receiving circuit, the wireless charging signal to charge the battery comprises: converting, with a receiving coil, the wireless charging signal received into an alternating current; and converting, with a shaping circuit, the alternating current into at least one of the output -21-voltage and an output current of the wireless receiving circuit.
Endo discloses that the reception unit (PRB) includes a reception coil (PRC) for receiving a signal from a transmission coil (PTC) in the form of an alternating signal (¶46-47)  of the transmission unit (PTB) thus receiving a wireless charging signal and converting the signal to an AC current.
Endo further includes a rectifying unit (REC) – or the shaping circuit - that converts the alternating signal generated by the reception coil (PRC) to a direct voltage that is outputted to the voltage step-down unit (CON) (¶47).
It would be obvious to one of ordinary skill in the art to apply Endo to Wan in order to provide wireless technology that reduces heating in the wireless charging which will prevent overheating in a to-be-charged device (Endo; ¶11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 8-10 recites “decreasing . . . the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit”. This is a repetitive limitation and it is assumed that it contains a typo. For the purposes of examination, the claim is interpreted to recite “decreasing . . . the input voltage of the charging management circuit”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 11, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Endo US20140239889A1.
Regarding claim 1, Endo discloses a reception unit (PRB) in a wireless charging system (WPS) that receives charge from the transmission unit (PTB) to charge battery (BAT) (Endo; FIG. 6; ¶100).
Endo discloses that the reception unit (PRB) – or a wireless receiving circuit – discloses a reception coil (PRC) that receives the transmission in a no contact manner (¶35-36). 
Endo discloses a charge control unit (CCR) – or a charging management circuit – that is supplied a direct voltage from a constant voltage (Endo; FIG. 6; ¶95-96). 
Endo discloses a DC/DC converter (CONb) – or a step-down circuit – that steps down a direct voltage from the reception unit (PRB) (Endo; FIG. 6; ¶98).
Regarding claim 3, Endo discloses an arrangement to efficiently charge the battery (BAT). Under the broadest reasonable interpretation, the requirement for charging voltage/current for a battery is one that allows for efficient use.
Regarding claim 5, under the broadest reasonable interpretation, an electrical connection occurs whether there is a direct connection or an indirect connection. As such, Endo teaches that the DC/DC converter (CONb) is electrically connected or coupled with an output end of the reception coil (PRC). The DC/DC converter (CONb) steps down the direct voltage thereby decreasing the voltage (FIG. 6; ¶102).
Endo teaches that the charge control unit (CCR) has an input end electrically coupled to an output end of the DC/DC converter (CONb). The output end of the charge control unit (CCR) is electrically connected to the battery (BAT) (FIG. 6). The charge control unit (CCR) controls charging of the battery (BAT) (¶48).
Regarding claim 6, Endo teaches that WPS steps down a direct voltage that is outputted to a charge control unit (CCR) via a DC/DC converter (CONb) (FIG. 6; ¶96 and 98) Thus disclosing that the charging voltage is obtained after the output voltage of charge control unit is decreased by the DC/DC converter.
Regarding claim 11, Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). Thus, Endo teaches the 1:3 ratio.
Regarding claim 13, Endo discloses that the reception unit (PRB) includes a reception coil (PRC) for receiving a signal from a transmission coil (PTC) in the form of an alternating signal (¶46-47)  of the transmission unit (PTB) thus receiving a wireless charging signal and converting the signal to an AC current.
Endo further includes a rectifying unit (REC) – which changes the frequency of the current, thus changing the shape - that converts the alternating signal generated by the reception coil (PRC) to a direct voltage that is outputted to the voltage step-down unit (CON) (¶47).
Regarding claim 14, Endo discloses a reception unit (PRB) in a wireless charging system (WPS) that receives charge from the transmission unit (PTB) to charge battery (BAT) (Endo; FIG. 6; ¶100).
Endo discloses that the reception unit (PRB) – or a wireless receiving circuit – discloses a reception coil (PRC) that receives the transmission in a no contact manner (¶35-36). 
Endo discloses a charge control unit (CCR) – or a charging management circuit – that is supplied a direct voltage from a constant voltage (Endo; FIG. 6; ¶95-96). 
Endo discloses a DC/DC converter (CONb) – or a step-down circuit – that steps down a direct voltage from the reception unit (PRB) (Endo; FIG. 6; ¶98).
Regarding claim 20, Endo discloses that the reception unit (PRB) includes a reception coil (PRC) for receiving a signal from a transmission coil (PTC) in the form of an alternating signal (¶46-47)  of the transmission unit (PTB) thus receiving a wireless charging signal and converting the signal to an AC current.
Endo further includes a rectifying unit (REC) – or the shaping circuit - that converts the alternating signal generated by the reception coil (PRC) to a direct voltage that is outputted to the voltage step-down unit (CON) (¶47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Endo in view of Otsu et al. JP2017041967A.
Regarding claim 2, Endo discloses that the input end of the charge control unit (CCR) is electrically connected with the output end of the reception unit (PRB) (FIG. 6). Under the broadest reasonable interpretation, an electrical connection is not required to be direct. Thus, although there is intervening circuitry in Endo, there remains an electrical connection. The charge control unit (CCR) controls charging of the battery (BAT) (Endo; ¶48).
Further Endo discloses that the DC/DC converter (CONb) has an output end electrically connected with the battery (BAT) where the voltage is stepped down and output to the battery, decreasing the voltage to the battery for charging.
The embodiment described above in Endo is silent as to the step down circuit having an input end electrically coupled with an output end of the charging management circuit.
However, it has been established that the rearrangement of parts is an obvious matter of design choice. The arrangement of the step down circuit before or after the charging management circuit does not modify the operation of the device (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C)).
Regardless, this feature is taught by Otsu which discloses a control unit (ECU) that controls the power conversion unit (VCU) – or a step-down circuit (Otsu; FIGS. 1-4; last paragraph on page 6 and continued on page 7). Thus, Otsu teaches a step down circuit that has an input end electrically coupled with an output end of a control unit that controls the charging. It is further shown that the power conversion unit (VCU) is connected to a battery (BATs1) (Otsu; FIGS. 1-4).
It would be obvious to one of ordinary skill in the art to apply the arrangement of the step down converter and the controller of Otsu to Endo in order to efficiently charge the charge object and reduce energy loss (Otsu; page 10 – first two fully paragraphs).
Regarding claim 4, Endo discloses both the reception unit (PRB) and the charge control unit (CCR) are included in the reception unit (PRB) which is configured as a semiconductor integrated circuit device (FIG. 6; ¶115), thus discloses that they are integrated into one wireless charging chip.

Claims 7, 8, 10 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Endo in view of Hiraguchi et al. US20140147157A1.
Regarding claim 7, Endo does not explicitly disclose the input voltage of the charging management circuit being higher than the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 8, Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). 
Endo is silent as to the voltage difference between the input voltage of the charging management circuit and the output of the charging management circuit is smaller than the difference of the step-down circuit.
It is well known in the art that a drop voltage due to impedance through a circuit is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Endo teaches a 1:3 ratio and Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 10, Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). Thus, Endo teaches the 1:3 ratio.
Endo is silent as to the step-down circuit having a higher step-down conversion efficiency than the charging management circuit. 
It is well known in the art that a drop voltage is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Endo teaches a 1:3 ratio and Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 16, under the broadest reasonable interpretation, an electrical connection occurs whether there is a direct connection or an indirect connection. As such, Endo teaches that the DC/DC converter (CONb) is electrically connected or coupled with an output end of the reception coil (PRC). The DC/DC converter (CONb) steps down the direct voltage thereby decreasing the voltage (FIG. 6; ¶102).
Endo teaches that the charge control unit (CCR) has an input end electrically coupled to an output end of the DC/DC converter (CONb). The output end of the charge control unit (CCR) is electrically connected to the battery (BAT) (FIG. 6). The charge control unit (CCR) controls charging of the battery (BAT) (¶48).
Endo does not explicitly disclose decreasing the output voltage of the wireless receiving circuit or the output voltage of the charging management circuit comprises decreasing the output voltage of the wireless receiving circuit to obtain a decreased voltage.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 17, Endo is silent as to the input voltage of the charging management circuit being higher than the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).
Regarding claim 18, Endo teaches that the direct voltage inputted and stepped down to 1/n and outputted. An example provided is that a voltage level of the inputted direct voltage is stepped down to about 1/3 and outputted (Endo; ¶63). 
Endo is silent as to the voltage difference between the input voltage of the charging management circuit and the output of the charging management circuit is smaller than the difference of the step-down circuit.
It is well known in the art that a drop voltage due to impedance through a circuit is relatively small compared to a step-down voltage regulator. 
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
Because Endo teaches a 1:3 ratio and Hiraguchi teaches a 0.4 V drop, it follows that the step-down circuit has a higher stop-down conversion efficiency than the charging management circuit.
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Claims 9, 12 and 19 are rejected under 35 U.S.C. 103 as being obvious over Endo in view of Liu et al CN103107584A.
Regarding claim 9, Endo is silent as to a communication control circuit configured to perform wireless communication with a wireless charging apparatus according to the voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit, to instruct the wireless charging apparatus to adjust the wireless charging signal to decrease the voltage difference of the charging management circuit.
Liu discloses a communication unit 205 enables communication with the receiver module 40 which is wirelessly connected and detects and controls – or instructs –modulation in the voltage signal, including adjustment in the charging voltage size – or a voltage difference, stop charging and the charging current that square-wave signal is produced (Liu; page 7 – last full paragraph and page 8 – last full paragraph). Because the communication unit 205 can control the whole charging process it is capable of adjust ting the wireless charging signal to decrease the voltage difference in order to prevent charging abnormalities from occurring. 
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Endo to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).
Regarding claim 12, as discussed in claim 1, Endo teaches a charge control unit (CCR) – or a charging management circuit – that is supplied a direct voltage from a constant voltage (Endo; FIG. 6; ¶95-96).
Endo is silent as to charging the battery by one of sampling at least one of an output voltage and an output current of the charging management circuit; and sampling at least one of a charging voltage and charging current applied to the battery. 
Liu teaches that a central processing unit – or charging management circuit – passes through the current/voltage value of a current/voltage sampling unit (Liu; page 8 – second to last full paragraph), thus sampling at least one of a charging voltage and charging current applied to the battery.
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Endo to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).
Regarding claim 19, Endo is silent as to a communication control circuit configured to perform wireless communication with a wireless charging apparatus according to the voltage difference between the input voltage of the charging management circuit and the output voltage of the charging management circuit, to instruct the wireless charging apparatus to adjust the wireless charging signal to decrease the voltage difference of the charging management circuit.
Liu discloses a communication unit 205 enables communication with the receiver module 40 which is wirelessly connected and detects and controls – or instructs –modulation in the voltage signal, including adjustment in the charging voltage size – or a voltage difference, stop charging and the charging current that square-wave signal is produced (Liu; page 7 – last full paragraph and page 8 – last full paragraph). Because the communication unit 205 can control the whole charging process it is capable of adjust ting the wireless charging signal to decrease the voltage difference in order to prevent charging abnormalities from occurring. 
It would be obvious to one of ordinary skill in the art to provide the communication unit of Liu to the device-to-be charged of Endo to provide communication with the charging device in order to provide greater charging efficiency by preventing charging abnormalities (Liu; page 8 – last full paragraph).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Endo in view of Otsu and Hiraguchi.
Regarding claim 15, Endo discloses that the input end of the charge control unit (CCR) is electrically connected with the output end of the reception unit (PRB) (FIG. 6). Under the broadest reasonable interpretation, an electrical connection is not required to be direct. Thus, although there is intervening circuitry in Endo, there remains an electrical connection (Endo; ¶48).
Further Endo discloses that the DC/DC converter (CONb) has an output end electrically connected with the battery (BAT) where the voltage is stepped down and output to the battery, decreasing the voltage to the battery for charging.
The charge control unit (CCR) controls charging of the battery (BAT) (Endo; ¶48).
The embodiment described above in Endo is silent as to the step down circuit having an input end electrically coupled with an output end of the charging management circuit and decreasing the output voltage of the wireless receiving circuit or the input voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit.
However, it has been established that the rearrangement of parts is an obvious matter of design choice. The arrangement of the step down circuit before or after the charging management circuit does not modify the operation of the device (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C)).
Regardless, this feature is taught by Otsu which discloses a control unit (ECU) that controls the power conversion unit (VCU) – or a step-down circuit (Otsu; FIGS. 1-4; last paragraph on page 6 and continued on page 7). Thus, Otsu teaches a step down circuit that has an input end electrically coupled with an output end of a control unit that controls the charging. It is further shown that the power conversion unit (VCU) is connected to a battery (BATs1) (Otsu; FIGS. 1-4).
It would be obvious to one of ordinary skill in the art to apply the arrangement of the step down converter and the controller of Otsu to Endo in order to efficiently charge the charge object and reduce energy loss (Otsu; page 10 – first two fully paragraphs).
Otsu is silent as to decreasing the output voltage of the wireless receiving circuit or the input voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit comprises decreasing the output voltage of the charging management circuit.
It should be noted that voltage drops through circuits is well known in the art. it would be obvious to one of ordinary skill in the art for the input voltage in the charging management circuit to be higher than the output from the charging management circuit.
Hiraguchi discloses a charge circuit (14) for charging the secondary battery (30). The constant current circuit has a voltage drop – 0.4 V – that occurs across the constant current circuit (83). Thus, when 5V is inputted into the charge circuit (14), 4.6V is outputted to the secondary battery (30) (Hiraguchi; FIG. 1; ¶123-124).
It would be obvious to one of ordinary skill in the art to apply Hiraguchi to Endo in order to charge the battery with enough voltage to account for voltage drop across a charging circuit and make sure the battery can be charged (Hiraguchi; ¶123-124).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“TPS61251 Boost Converter for Battery Backup Charging with Adjustable Constant Current and Snooze Mode”, Texas Instruments; September 2010. This reference discusses a boost converter that has an input voltage range such that the output voltage is less than the input voltage.
Fukae et al. JP2016123162A teaches a communication that detects communication between the power transmission and reception coils. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        






/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859